Exhibit 10.3

 



MANUFACTURING FRAMEWORK AGREEMENT

 

This Manufacturing Framework Agreement (“MFA”) is entered into as of this 20th
day of March, 2014 ("Effective Date") between:

 

(1)Austrianova Singapore Pte. Ltd., a Singapore corporation having its
registered office and principal place of business at 20 Biopolis Way, #05-518
Centros, Singapore 138668. Reg. No. 200705334K (“Manufacturer”), and

 

(2)Nuvilex, Inc., a Nevada corporation, having its principal office at 12510
Prosperity Drive, Suite 310, Silver Spring, Maryland 20904, Nevada Reg. No.
C22368-1996 (“Client”).

 

Manufacturer and Client are individually hereinafter referred to as “Party” and
collectively hereinafter referred to as “Parties”.

 

BACKGROUND

 

Whereas, Manufacturer and Client are parties to that certain Asset Purchase
Agreement as more particularly defined and described in Definition "A" below,
which provides Client with ownership of certain exclusive licenses that Client
will use for the testing of certain cancer products;

 

Whereas, in furtherance of the Asset Purchase Agreement the Parties wish to
enter into this MFA to set forth the terms and conditions under which
Manufacturer shall manufacture and supply Client with encapsulated 22P1G and/or
recloned 22P1G cells (collectively "22P1G cells"), the latter of which is
presently ongoing, to enable Client to have the 22P1G cells necessary for
certain clinical indications involving clinical testing in pre-clinical and
clinical phases through Phase 2;

 

Whereas, this MFA supersedes with respect to clinical production and supply of
the 22P1G cells, any prior verbally agreed terms or previous terms set forth in
section 8 and SG Austria’s obligations, points (b) and (c) on pages 9 and 10 of
the Asset Purchase Agreement as applied to the encapsulated 22P1G cells and such
resulting product for clinical testing in pre-clinical and clinical phases
through Phase 2;

 

Whereas, this MFA is designed for Phase 2 trial material utilizing the
encapsulated 22P1G cells, and

 

Whereas, should it become necessary to make material through a Phase 2/3 trial
or a straight Phase 3 trial, then within one year of this Agreement being
executed and the first two batches delivered and received by Client, both
parties will negotiate in good faith for a new Manufacturing Agreement to be
made for Pivotal Trial Supply and bridging commercial supply and eventual
commercial manufacturing.

 

Now, therefore, in consideration of the foregoing promises and the covenants and
obligations set forth in this MFA, the Parties agree as follows:

 



1

 

 

DEFINITIONS

 

Capitalized terms used, but not defined in this MFA, will have the same meaning
assigned to them in the Asset Purchase Agreement. “Sections” refer to the
sections of this MFA, unless explicitly provided to refer to a section or
article of the Asset Purchase Agreement. As used in this MFA, the following
capitalized terms will have the following meanings:

 

 

A.“Asset Purchase Agreement” will mean the “Third Addendum to the Asset Purchase
Agreement” dated June 25, 2013 by and between Manufacturer and the Client.

 

B.“AI” will mean the “Active Ingredient,” consisting of 22P1G and any of its
derivative cells ("Cells"), which will be supplied by Client as at least ten
vials of fully tested and validated Working Cell Bank cells, each vial
containing at least 2 x 106 viable frozen cells. Client shall provide to
Manufacturer all detailed protocols for the maintenance and cultivation of the
Cells for manufacturing.

 

C.“Confirmation Date” will mean the date on which written confirmation of the
delivery date is given by Manufacturer to Client relating to a Purchase Order.
   

D.“Goods” will mean the encapsulated 22P1G cells made by encapsulating the AI as
described in the Specifications set forth in Appendix A attached hereto.

 

E.“Lot” will mean a single production run of the Goods.

 

F.“MFA Effective Date” will mean the date on which this MFA is executed.

 

G.“Purchase Order” will mean Client’s written order for the Goods. The
requirements for the contents of the Purchase Order are as provided in Section
1.11.

 

H.“GMP” and “cGMP” will mean Good Manufacturing Practice(s) and current Good
Manufacturing Practice(s), respectively.

 

I.“Setup” will mean the initial process and work to create the capability(ies)
to create the environment and to establish and design the correct parameters for
the manufacturing process and all other aspects of the GMP facility such that
manufacturing of the final cGMP product can be undertaken by Manufacturer.

 

“Clinical Forecast” shall mean an overview consisting of Study Information
(including Study Name, Registration Number, Test Article, Study Type and
Status), Accrual Metrics (including Number of Sites, Number of Subjects and
Accrual Rate – both Planned and Actual), and the Study Milestones Timeline
(including Study Start, Enrollment Complete, Data Lock, Reports Planned and
Study Completion – both Planned and Actual).

 

J.“Ex-works” shall mean delivery from Manufacturer's facility to shipper or
another party designated by Client.

 

K.“MCB” shall refer to the AI produced in the first amplification after cloning
of the 22P1G cells, also known as the Master Cell Bank.

 

L.“WCB” shall refer to the cells produced by the amplification of the AI from
the MCB, also known as the Working Cell Bank.

 

M.“US FED” shall mean the Federal Reserve (Central Bank) of the United States.

 

N."Capsule" shall mean the product of the manufacturing process using of the
“Cell-in-a-Box®” technology in which eukaryotic cells are encapsulated in a
polymer where one constituent of the encapsulation material is cellulose
sulphate and the other polydiallyldimethylammonium chloride.

 

 



2

 

 

OPERATIVE PROVISIONS

 

1. Manufacturing and Supply of the Goods

 

1.1Manufacturer shall manufacture and supply the Goods to Client on the terms
set forth in this MFA and any applicable Purchase Order.

 

1.2Manufacturer may supply Client either directly by Manufacturer itself
manufacturing the Goods, and/or indirectly, by providing Goods from one or more
of Manufacturer‘s Affiliates, a Third Party and/or Third Parties.

 

1.3The Goods to be manufactured and supplied to Client by Manufacturer under
this MFA consist of two components: (i) the AI and (ii) the Capsule. The
components of the Capsule will be supplied by Manufacturer.

 

1.4A Setup will be undertaken by Manufacturer to establish and design the
correct parameters for the manufacturing process. Subsequent use of the same AI
will not necessitate any additional modification of the original Setup. The
Setup costs (“Setup Fee”) will be borne by Client and are described in this MFA.

 

1.5Following completion of the Setup, Manufacturer and Client will agree on the
final specifications for the encapsulation of the AI as described in Appendix A
and make any necessary changes to generate Appendix B. Any subsequent changes to
the specifications for the AI will be recorded in a similar way. All changes
will be appended to, and become part of, this MFA in an amended form as a new
Appendix to this MFA. Any changes to the specifications may entail an additional
Setup Fee(s).

 

1.6The Goods will be manufactured according to GMP/cGMP standards and to the
Specifications agreed between Manufacturer and Client. Client will supply the
AI, including relevant external documentation from an accredited external
provider to evidence that the AI is free of adventitious agents. Client can
arrange this external documentation directly or, in the event that Client wishes
Manufacturer to conduct the external testing to determine that the AI is
adventitious agent free, Manufacturer will arrange all necessary testing and
charge Client at the actual cost plus an administration fee of 7.5% of the cost
of the tests listed below in addition to the agreed set-up fee and manufacturing
costs/vial. Necessary tests for such adventitious agent free testing may
include, but are not be limited to:

 

Identity:

Isoenzymes

DNA Fingerprinting

Others required by regulatory authorities and/or regulatory consultants

 

Microbial Contaminants:

Sterility according to European Pharmacopeia/United States Pharmacopeia/Japanese
Pharmacopeia

Mycoplasma according to European Pharmacopeia/United States
Pharmacopeia/Japanese Pharmacopeia

 



3

 

 

General Adventitious Viruses:

28-day in vitro assay for the presence of viral contamination using 3 cell lines
(Vero, MRC-5 and, in addition, cells of the same species as the test sample).

In vivo assay for the presence of adventitious agents in suckling and adult
mice, embryonated eggs and/or guinea pigs.

 

Retrovirus Tests:

Transmission electron microscopy (“TEM”)

Retrovirus infectivity test

- Extended S+L- focus assay for amphotropic and xenotropic retroviruses .

- Reverse transcriptase assay using the PERT assay (“FPERT”) (required if TEM
and infectivity test via co-cultivation is negative)

 

Other Viruses:

Mouse antibody production test (“MAP”)

Hamster antibody production test (“HAP”)

Bovine viruses

Porcine viruses

 

Human viruses:

Standard PCR package: (includes HBV, HCV, EBV, CMV, HIV 1 & 2, HTLV I & II, HHV
6 to HHV8, SV40 and PB19)

Co-cultivation test using rhabdomyosarcoma (RD) cells for endogenous viruses

 

The exact choice of tests to be completed in the external testing shall be
mutually discussed and agreed to between Client and Manufacturer dependent on
the origin, history, results of previous testing (if any) and materials with
which the AI has come into contact. For clarity, Client will be entitled to
specify the exact nature of the tests required after such discussion in the
event of a disagreement between the Parties. Client shall be responsible for the
cost of tests it requires as set forth above in addition to the agreed set-up
fee and manufacturing costs/vial, unless Manufacturer performs any tests not
requested by Client in which case the cost of all such tests shall be borne by
Manufacturer.

 

1.7Manufacturer will admit the AI into the cGMP manufacturing facility upon
Manufacturer’s sole and complete satisfaction with all previous documentation of
any and all prior handling of the AI (including materials and substances that
the AI has been in contact with in its complete history) and the evidence
showing the AI to be adventitious agent free.

 

1.8Client will specify, and Manufacturer will have tested during the Setup, any
non-standard substances required for the culture and expansion of the AI. Such
substances will be detailed in the specific AI specifications and shall be
purchased directly by Manufacturer at cGMP grade, with proper documentation and
after audit by Manufacturer. The costs of the audit and the purchase of the
non-standard substances will be borne by Client in addition to the agreed Setup
Fee and manufacturing costs/vial. Non-standard growth substances are any media
or component(s) required for the attachment, growth, release or activity of the
AI apart from standard cell culture media specifically Dulbecco’s Modified
Eagles Medium (DMEM), Roswell Park Memorial Institute Medium (RPMI), trypsin
substitutes, phosphate buffered saline, Dimethyl Sulfoxide (DMSO), high-grade
cGMP quality water, fetal bovine serum, calf serum and horse serum, all of which
must be porcine-component free and must be of US origin. Examples of such
non-standard substances would be growth factors, adhesion matrices, such as
collagen or laminin, and cell culture media apart from DMEM or RPMI.

 



4

 

 

 

1.9Client will specify and Manufacturer will have tested during the Setup, any
non-standard assays required as In Process Controls (“IPC”) or as release
assays. Such assays will have to be set up and validated by Manufacturer prior
to acceptance of the first manufacturing Purchase Order. Such assays or IPCs
will be detailed in the specific AI specifications. The cost of set-up,
reagents, equipment and assay validation for such non-standard assays will be
borne by Client in addition to the agreed Setup-Fee and manufacturing
costs/vial. For the avoidance of doubt, non-standard assays are assays in
addition to the following standard assays for use in assessing various aspects
of the cell production and encapsulation:

 

  Standard Items to Assess During and/or After Production       Cell Morphology
Turbity   Cell Homogenicity Osmolarity   Cell Vitality before Encapsulation Cell
Number and Concentration Measurements   Glucose Concentration Sterility   pH
Endotoxin   Bioburden in Supernatant Cells per capsule   Mycoplasma Capsules per
Vial   Cell Viability Cell Viability in Capsules

 

1.10The first Clinical Forecast is attached to this MFA as "Exhibit A." Each
Calendar Quarter (every three months) after the Effective Date and for the
duration of the term of this MFA, Client and Manufacturer will mutually agree
upon a new Clinical Forecast by the thirtieth (30th) day into such Calendar
Quarter, rolling forward one (1) Calendar Quarter in each forecast. Such
Clinical Forecast will cover the immediately succeeding twelve (12) months after
the Calendar Quarter in which it is agreed. Each Clinical Forecast will state
the requested delivery date for each shipment. The amounts and dates set forth
for the first Calendar Quarter in each Clinical Forecast will constitute a firm
Purchase Order and will be binding upon Client. The Purchase Order portion of
the Clinical Forecast must comply with Section 1.11 of this MFA to the extent
applicable. The remainder of such Clinical Forecast will be for information
purposes only. Manufacturer will reasonably cooperate with Client to seek to
accommodate Client’s timing requests for clinical supply. However, Manufacturer
will not be required to supply on less than six (6) months notice for the first
3 purchase orders and thereafter at three (3) month’s notice provided that this
is considered feasible at the discretion of Manufacturer based on the current
experience gained in the first 3 purchase orders and Manufacturer’s supply is
subject to the scheduling and availability of its suppliers and subcontractors
for the Goods. Manufacturer’s supply obligations are contingent on Client’s
timely and full payment of invoices in accordance with Section 2 of this MFA. As
an example and not by way of limiting the foregoing, in the event the Parties
timely agree on a Clinical Forecast, the Clinical Forecast shall constitute a
Purchase Order and a Confirmation Date Notice. Manufacturer will then use its
commercially reasonable efforts to comply with the manufacturing timeline set
forth in the Purchase Order and will notify Client of the timeframe in which the
Goods will be manufactured and shipped in accordance with Section 1.13 of this
MFA. If such timeframe is accepted by Client and if Client has paid all costs
previously owed and not in dispute, production shall be initiated in accordance
with the terms of the Purchase Order. In the event of delays by Manufacturer’s
suppliers and/or subcontractors, adjustments to the Clinical Forecast will be
made accordingly.

 

1.11Client will either include all relevant terms in each Clinical Forecast to
become a Purchase Order as described in Section 1.10 of this MFA or will deliver
a Purchase Order to Manufacturer at the same time as its proposal for each
update to the Clinical Forecast, as applicable. Purchase Orders will specify the
Goods ordered, the quantity ordered and the requested delivery date(s) for each
quantity. The Purchase Order will also specify the carrier who will collect the
Goods from the manufacturing facility of Manufacturer.

 



5

 

 

 

1.12If the terms and conditions of any Clinical Forecast, Purchase Order or any
other document furnished by Client to Manufacturer under this MFA conflict with
the terms and conditions of this MFA, the terms and conditions of the Purchase
Order or Clinical Forecast will prevail.

 

1.13Manufacturer will, within twenty (20) days of the receipt of any Purchase
Order from Client, give written notice to Client of the dates by when
manufacturing will be complete and the Goods subject to that Purchase Order will
be shipped (“Delivery Date”).

 

1.14Manufacturer will supply quantities of Goods in batches based on the
controlling Purchase Order made between Client and Manufacturer, but with a
minimum batch size for any production run of four hundred (400) vials with each
vial containing three hundred (300) Capsules. If for any reason, including, but
not limited to, regulatory matters, cell functionality, cell number per Capsule
or similar matters, Client requests a change in the quantity of Goods requested
or the minimum size of any batch, Client and Manufacturer shall work to
determine the feasibility of providing the requested quantity of Goods and
whether there will be any adjustment in price as a result. In addition,
Manufacturer will notify Client of the then-standard manufacturing and
production batch size for Goods from time to time, although any change must be
provided to Client at least 180 days prior to such change taking place in order
for Client to be able to notify regulatory authorities and any other necessary
individuals or groups.

 

1.15Shipping will be by ex-works delivery to the carrier. Subject to Force
Majeure, Manufacturer will deliver the Goods to the carrier within ten (10)
Business Days of the Delivery Date specified in Manufacturer’s confirmation of
delivery dates under Section 1.13 of this MFA for such shipment. Client will be
responsible for the full cost of any freight, postage, shipping, insurance
charges and any other costs associated with shipment of the Goods. Manufacturer
will work with Client to ensure clearance of each shipment of Goods through
customs in the country of manufacture and in the country of destination, but it
is Client’s responsibility to obtain all necessary approvals or permits required
for the Goods to leave the country of origin in accordance with Section 1.19 of
this MFA. If the carrier refuses to accept Manufacturer’s shipment for any
reason related to Client’s obligations to the carrier, Manufacturer shall not be
in breach of the terms and conditions of this MFA as a result of such refusal,
but will be obligated to receive the shipment back and to properly store such
shipment to ensure its efficacy as long as feasible until such proper clearance
can be accomplished if the Goods have not left the country of manufacture at
Client’s sole expense. Should Manufacturer have to store the shipment for such a
period that the Goods expire, Client will be responsible of all and any loss.

 

1.16Manufacturer will number each shipment with a vendor Lot number that allows
the Parties to trace raw materials and/or components used to manufacture such
shipment.

 

1.17At least ten (10) days prior to shipment of Goods, Manufacturer will deliver
to Client, on a Lot by Lot basis, a “Certificate of Analysis,” which shall
include a complete analysis of the Goods after their manufactory, including a
lot number, specifications for the Capsules, the number of Cells and any other
appropriate assessment of the Goods. The Certificate of Analysis shall also
include a list of all adventitious agents that are not normal constituents of
the Cells or Capsules, which shall include, but not be limited to, all bacteria,
fungi, mold, mycoplasma, viruses, prions or similar agents.

 

1.18Client is responsible for obtaining any necessary import permits to allow
the importation of the Goods into the United States or its territories, or any
other country of destination, for storage or clinical testing. Manufacturer
shall cooperate with Client to ensure such clearance of each shipment of Goods
in the country of destination, at Client’s sole expense.

 



6

 

 

 

1.19Client shall be responsible for the successful clearance of the Goods from
the country of manufacture.

 

1.19.1Manufacturer shall use commercially reasonable efforts to obtain GMP
compliant release of the Goods according to Thai or other regulatory bodies of
the country of manufacture. Manufacturer shall implement the necessary steps and
systems to allow any required audits and certification to take place.

 

1.19.2Any costs incurred for ensuring GMP compliant release of Goods from the
country of manufacture will be shared equally between Manufacturer and Client.
   

1.19.3Manufacturer shall not ship any Goods until it has received a signed
written approval from Client. When Manufacturer releases the Goods, it shall
provide Client with a Certificate of Analysis along with full documentation

 

1.20The Goods to be manufactured and supplied to Client by Manufacturer under
this MFA shall be delivered as frozen product on an ex-works basis. Client
assumes all responsibility for and will bear all freight costs, tax and import
duties and any import formalities or administrative tasks.

 

1.21Once each shipment of Goods has been accepted by the carrier, Client shall
be responsible for all further distribution and storage of the Goods in that
shipment. Client shall store and distribute such quantities of the Goods in
accordance with applicable industry norms and standards and with due regard to
the specifications, to the extent applicable, and any and all relevant
regulatory requirements.

 

1.22Manufacturer and Client agree that the Goods are to be used only as a
component part of a series of planned preclinical studies and clinical trials
through Phase 2 trials and for no other purpose whatsoever.

 

1.23Either Party may at any time request that the Goods be adapted/amended in
order to comply with any applicable safety or other statutory requirements. If
the changes induced by such adaptation/amendment materially affect the cost,
nature or quality of the Goods, the Parties shall renegotiate in good faith the
relevant provisions of this MFA. However any such adaptation/amendment may
necessitate, through discussion between Manufacturer and Client, a new Setup
study, the costs of which, as regulated in Section 2.1 of this MFA, will be the
responsibility of Client. Any and all changes to the Specifications will be
recorded in a new Appendix to this MFA as described in Section 1.5 of this MFA.

 

2. Payment

 

2.1The costs for the Setup for the AI will be borne by Client and will be six
hundred and forty seven thousand US dollars (USD 647,000) adjusted according to
the year (see Section 2.4 of this MFA), of which 50% will be paid upon the
Effective Date and the balance consisting of the remaining 50% will be paid
within three months of the Effective Date.

 

2.2Client will pay Manufacturer six hundred and forty seven US dollars (US$ 647)
adjusted according to the year (see Section 2.4 of this MFA) per vial of
encapsulated 22P1G cells shipped ex-factory.

 



7

 

 

2.3Upon confirmation of the delivery date by Manufacturer pursuant to Section
1.13 of this MFA, Manufacturer will be entitled to submit invoices therefor to
Client. Payment for the Goods will be in three parts: (i) one third of the total
cost of the Purchase Order will be payable within thirty (30) days of receipt of
the confirmed delivery date; (ii) one third will be payable within ninety (90)
days of receipt of the confirmed delivery date; and (iii) the final one third
will be payable within thirty (30) days of receipt of the Goods by the carrier
ex-works.

 

2.4Prices quoted for the Setup and the cost per vial are valid for 2014 and
thereafter will be increased yearly according to the annual inflation rate in
the country in which the Goods are manufactured according to the GDP Inflation
Rate figures (http://www.gdpinflation.com). At the time of this MFA, the country
of manufacture shall be Thailand.

 

2.5At Effective Date and as publicized in website www.x-rates.com, 1 USD =
32.51Thai Baht (“Exchange Rate). Should the Exchange Rate differ by more than
five percent (5%), Client and Manufacturer agree that prices mentioned in 2.1
and 2.2 above will be adjusted accordingly. At January 31, 2014, the Thai
Consumer Index Price was 106.46 according to website www.gdpinflation.com.
Should the CPI at moment of ordering the Goods, differ by more than 5 points
compared to that as at January 31, 2014 of 106.46, Client and Manufacturer agree
that the price mentioned 2.1 and 2.2 will be adjusted accordingly.

 

2.6Any additional costs for adventitious agent testing, for non-standard
substances, IPCs or release assays will be detailed in the specifications for
the AI and billed to Client in addition to the agreed set-up fee and
manufacturing costs/vial based on the determination of what constitutes standard
and non-standard substances as noted in Section 1.8 of this MFA. A seven and
one-half percent (7.5%) administration charge will be charged for third-party
services contracted by Manufacturer on behalf of Client, such as testing or
assay services.

 

2.7 Upon submission of each Client Purchase Order to Manufacturer, Client will
disclose full details of the nature of the AI required to be manufactured.
Further, Client will deliver at least ten (10) tubes of AI, each frozen tube
containing at least 2 x 106 cells to be encapsulated that are from a fully
tested and validated WCB, having already been produced from an MCB, and will
provide the full testing and validation documentation for both the MCB and WCB
from their respective manufacturers.

 

3. Late Payment and Interest

 

If payment is not made on the due date, Manufacturer shall be entitled, without
limiting any other rights it may have, to charge Client interest on the
outstanding amount (both before and after any judgment). Interest shall accrue
on sums outstanding after the due date for payment at the rate of five percent
(5%) per annum over the US FED base rate. Further, if payment is not made more
than thirty (30) days after the due date, Manufacturer will have the right to
suspend or cease production with an obligation to resume only upon further
payment. Any payments already made by Client to Manufacturer will be deemed
non-refundable if, once Client has made a decision to terminate a project, the
project is not reopened within sixty (60) days of the written notice to
Manufacturer of such termination.

 

4. Quality of the Goods

 

4.1In entering into this MFA, Client relies on Manufacturer’s expertise to
manufacture the Goods, and Manufacturer accordingly warrants to Client that all
Goods under this MFA shall:

 

4.1.1Conform in all respects to the specifications agreed between the Parties as
a result of the data gained in the Setup;

 



8

 

 

 

4.1.2For a period of twenty-six (26) weeks following delivery of the Goods, so
long as the Goods have been verifiably transported and stored according to
Manufacturer’s instructions, the Goods shall be warranted to meet the quality
required by the specifications and to be free from defects in design,
workmanship or materials. In case of delivery of defective or non-conforming
Goods, Manufacturer shall remedy the defect or the non-conformity within thirty
(30) days after receipt of a written notice from Client giving full particulars
of the defect or the non-conformity, together with a transcript of the transport
and storage conditions (e.g. by shipper’s and Client data logger); and

 

4.1.3If the defect or the non-conformity amounts to a material breach of any of
the provisions of this MFA or a Purchase Order and Manufacturer fails to remedy
the breach within ninety (90) days after receipt of written notice of the
defective Goods, Client shall be entitled to receive a credit or terminate this
MFA pursuant to Section 7.2.1 of this MFA, all at Client's sole discretion.

 

4.2If any claim is made against Manufacturer by a third party arising out of or
in connection with the manufacture of the Goods, Client shall indemnify
Manufacturer against all damages or other compensation awarded against
Manufacturer in connection with the claim or paid or agreed to be paid by
Manufacturer in settlement of the claim which is approved by Client, which
approval shall not be unreasonably withheld or delayed, and all reasonable legal
or other expenses incurred by Manufacturer in or about the defense or settlement
of the claim. Manufacturer shall notify Client as soon as practicable after
becoming aware of the claim and take all action reasonably requested by Client
to avoid, compromise or defend the claim and any proceedings in respect of the
claim, subject to the Manufacturer being indemnified and secured to its
reasonable satisfaction against all costs and expenses which may be incurred in
doing so. Notwithstanding the foregoing, the indemnity obligations set forth in
Section 4.2 of this MFA shall not apply to any claims based upon any
manufacturing defect or defect in the specification or components made by
Manufacturer so long as the claim refers to goods delivered less than 26 weeks
previously by the manufacturer or are the result of the negligence, gross
negligence or willful misconduct of Manufacturer.

 

4.4Manufacturer and Client shall both obtain comprehensive liability insurance
to protect all Parties prior to starting production of the Goods ordered by
Client and will provide each other copies of their insurance policies following
a written request by a Party to do so.

 

5. Intellectual Property

 

5.1Intellectual Property (“IP”) shall mean patentable inventions, marks
(including trademarks, service marks, certification marks, and/or collective
marks), whether registered or common law, materials in which copyrights exists
and trade secrets. Client or its affiliates are the licensee owning an exclusive
license to use the Cells in the field of oncology treatments in certain
territories. For the period of this MFA and for the purposes of exercising its
rights and performing its obligations under this MFA, Client grants Manufacturer
a non-exclusive license to manufacture the Goods using the technology, subject
to Client’s or it’s Affiliate’s exclusive license.

 

5.1.1Client is granted the non-exclusive right, to apply Manufacturer’s
“Cell-in-a-Box” trademark to the Goods during the term of this MFA.

 

5.2All artwork supplied by Client from time to time for use in relation to the
Goods or their labeling and packaging, and all of Client's or Client’s
Affiliate’s Intellectual Property shall belong exclusively to Client, and
Manufacturer shall acquire no rights therein.

 



9

 

 

 

5.3Client shall, at the request and expense of Manufacturer, take all such steps
as Manufacturer may reasonably require to assist Manufacturer in maintaining
Manufacturer’s trademarks. Client shall not represent that it has any title in
or right of ownership to any of the trademarks other than the non-exclusive
rights to use the Cell in a Box trademark granted by separate agreement or do or
suffer to be done any act or thing which may in any way impair the rights of
Manufacturer in any of the trademarks or bring into question the validity of its
registration.

 

5.4Client shall promptly notify Manufacturer of any actual or threatened
infringement of any of the trademarks of which Client becomes aware or which
Client suspects has occurred or may occur.

 

5.5.New IP generated during the term of this MFA shall be solely owned by
Manufacturer if pertaining to Encapsulation and if generated solely by
Manufacturer and shall be solely owned by Client if pertaining solely to the AI
and if generated solely by Client. All other new IP involving arising during the
term of this MFA as a direct result of work or intellectual input by both Client
and Manufacturer (“Joint IP”) shall be jointly-owned by Client and Manufacturer.
The Parties will license their respective half of the Joint IP to each other for
consideration of $1.00 US.

 

  5.5.1 Disclosure of Inventions. A Party must promptly inform the other Party
of all IP that it or its officers, employees, agents or consultants create as
part of this MFA and that falls within the scope of this MFA.

 

  5.5.2 Creation/Ownership. Creation/Ownership of new IP will be determined in
accordance with Singapore patent law.

 

    5.5.3 Filing, Prosecution and Maintenance Joint IP. Filing, prosecution and
maintenance of Joint IP will be undertaken by Client as follows: (i) give
Manufacturer a copy of any draft application before it is filed so that
Manufacturer can give Client comments on the substance of the application; (ii)
consult with Manufacturer regarding the countries in which patent applications
should be filed; (iii) take all reasonable steps to prosecute all patent
applications; (iv) respond to proceedings filed by third parties against the
patent applications; (v) file all papers and, subject to Section 8.2 of this
MFA, pay all fees necessary to maintain any granted patents; (vi) take all
actions reasonably requested by Manufacturer to maintain any granted patents;
(vii) give Manufacturer copies of all documents relating to the filing,
prosecution and maintenance of patent applications and granted patents; (vii)
upon written request by Manufacturer, give Manufacturer a report detailing the
status of all patent applications and granted patents on or before December 31
of each year this MFA is in effect; and (viii) give Manufacturer prompt notice
of any decision by Client to decline, defer, not file a patent application or to
abandon a patent application(s) or a granted patent(s). After receiving this
notice, Manufacturer may, at its sole cost and expense, take over the filing,
prosecution or maintenance of the patent application(s) or granted patent(s). If
this occurs, the relevant IP rights will be in assigned to Manufacturer.

 

  5.5.4 Abandonment. If Client does not wish to continue to support the filing,
prosecution or maintenance of any Joint IP, it shall immediately notify
Manufacturer of such decision in writing. At that point, Manufacturer will have
the right to keep or allow to lapse any and all rights to the Joint IP. All
rights as described in the Asset Purchase Agreement supersede any described
herein and shall survive the term or termination of this MFA.

 



10

 

 

 

5.6Infringement. Each Party shall promptly notify the other of any third-party
claim of infringement related to any IP. In the event any such claims are made,
the Party owning the allegedly infringing IP shall be responsible for the
defense of such claims and shall indemnify and hold harmless the other Party
with respect to such claims. In the event an infringement claim is related to
Joint IP, the Parties shall share equally in the defense of any such claim and
in any damages related to such claim.

 

6. Cooperation of the Parties for Improvements and Modifications

 

6.1Client and Manufacturer shall meet either physically or by way of a
teleconference at least once per calendar quarter during the term of this MFA to
review any matters likely to be relevant to the manufacture, sale, use or
development of the Goods.

 

6.2Without limiting the general scope of Section 6.1:

 

  6.2.1   Client shall provide Manufacturer with details of any improvement
belonging to Client that it wishes to be incorporated into the Goods or any
other modification that it wishes to be made to the Goods from time to time; and

 

  6.2.2 Manufacturer shall provide Client with details of any improvement that
is made, developed or acquired by Manufacturer from time to time.

 

6.3The term "improvement" as used in this MFA means any development, enhancement
or derivative of the Goods, or its design or manufacturing process, which would
make the Goods less expensive to manufacture, more effective, more useful, more
valuable or would in any other way render the Goods preferable in commerce.

 

6.4Title to any Intellectual Property rights with respect to any improvement
made, developed or acquired by either Party shall belong to that Party, but
Client may use any improvement which is made, developed or acquired by
Manufacturer and any applicable Intellectual Property of Manufacturer relating
to the subject matter of this MFA for its own purposes by way of a
non-exclusive, royalty-free license during the term of this MFA and any
extensions or renewals hereof.

 

6.5Manufacturer shall not unreasonably withhold its consent to the incorporation
into the Goods of any improvement belonging to Client or any other modification
to the Goods referred to in Section 6.2.1 of this MFA, or of any improvement
belonging to Manufacturer referred to in Sections 6.2.2 and 6.4 of this MFA.
However, any such modification may necessitate, at the discretion of
Manufacturer, a new Setup study, the costs of which, as regulated in Section 2.1
of this MFA, will be borne by Client.

 

7. Duration and Termination of the MFA

 

7.1This MFA shall be effective as of the Effective Date. Unless sooner
terminated pursuant to Sections 7.2 or 7.3, this MFA shall continue until
terminated by either Party in accordance with the provisions of this MFA .

 

7.2Either Party shall be entitled forthwith to terminate this MFA by giving
written notice to the other if:

 



11

 

 

 

7.2.1A Party commits any continuing and material breach of any of the provisions
of this MFA and fails to remedy (or to commence and reasonably pursue a cure if
the breach is not curable within sixty (60) days) the breach within sixty (60)
days after receipt of a written notice giving the specific details of the breach
and requiring it to be remedied.

 

7.2.2A creditor takes possession or a receiver is appointed over any of the
property or assets of the other Party;

 

  7.2.3 A Party makes any voluntary arrangement with its creditors or becomes
subject to an administration order related thereto;

 

7.2.4The other party goes into liquidation (except for the purposes of an
amalgamation, reconstruction or other reorganization and in such manner that the
company resulting from the reorganization effectively agrees to be bound by or
to assume the obligations imposed on that other party under this MFA); or

 

7.2.5A Party ceases or threatens to cease to carry on its business.

 

7.3Any waiver by either Party of a breach of any provision of this MFA shall not
be considered as a waiver of any subsequent breach of the same or any other
provision.

 

7.4The rights to terminate this MFA shall not constitute a Party’s ability to
exercise any other right or seek any other remedy contained in this MFA or
available by law.

 

8. Consequences of Termination

 

8.1Upon the termination of this MFA for any reason, except for reason of
non-payment by Client, Manufacturer shall be required to continue the
manufacture of any Goods ordered pursuant to a Purchase Order then in effect,
which manufacturing period shall continue until all Goods have been manufactured
or three months, whichever is shorter (“Phase-Out Period”). During the Phase-Out
Period, Client shall be permitted to sell all Goods that have been provided to
Client pursuant to this MFA. At the end of the Phase-Out Period, Client shall
offer to sell to Manufacturer all Goods which have been manufactured pursuant to
this MFA, but not sold, and all usable but unused stocks of labeling and
packaging for the Goods, at a price equal to their cost to Client (excluding any
fees paid by the Client to Manufacturer above actual cost of the Goods),
together with any necessary royalty-free licenses allowing Manufacturer to
resell these Goods and to benefit exclusively from the financial proceeds of
these sales.

 

8.2Subject to Section 8.1, on the termination of this MFA for any reason Client
shall:

 

8.2.1Subject to Section 1.4 of this MFA, cease to sell the Goods or to use,
either directly or indirectly, any of the technology referred to in Section 1.4
or Intellectual Property referred to in Section 5 of this MFA that is owned by
Manufacturer and forthwith return to Manufacturer any documents in its
possession or control which contain or record any part of any of that
Intellectual Property.

 

8.3Except as provided in Section 8 of this MFA and any accrued rights or
obligations pursuant to this MFA, neither Party shall have any further
obligation, contractual or otherwise, to the other.

 

8.4The provisions of Section 9 of this MFA shall survive termination of the MFA,
regardless of the reason for termination.

 

 



12

 

 

9. Confidentiality

 

9.1Both Parties understand and acknowledge that, by virtue of this MFA, they may
both receive or become aware of technology and information belonging or relating
to the other Party, its business, business plans, affairs or activities which
information is confidential and proprietary to the other Party and/or its
manufacturers and/or customers and in respect of which they are bound by a
strict duty of confidence (“Confidential Information”).

 

9.2As a consequence thereof, neither Party shall, either during the period of
this MFA or at any subsequent time, disclose to any other person Confidential
Information disclosed to it by the other Party under this MFA and shall use its
best efforts to keep such Confidential Information (whether marked as such or
not), except as provided by Section 9.3 or 9.4 of this MFA.

 

9.3Any of the Confidential Information referred to in Section 9.1 of this MFA
may be disclosed to:

 

  9.3.1 Any contractor of or supplier to the Party in question of any equipment
or products;

 

  9.3.2   Any governmental or other authority or regulatory body; or

 

  9.3.3 Any directors or employees or consultants and professional or legal
advisers of the Party in question;

 

to such extent only as is necessary for the purposes of this MFA or as required
by law, and subject in each case (other than under Section 9.3.2 of this MFA) to
the Party in question first obtaining (and submitting to the other Party a copy
of) a written undertaking from the person to whom the disclosure is made, as
nearly as practicable in the terms of Section 9 of this MFA, to keep it
confidential and to use it only for the purposes for which the disclosure is
made.

 

9.4Any of the Confidential Information referred to in Section 9.1 of this MFA
may be used by the Party in question for any purpose, or disclosed by that Party
to any other person, but only to the extent that any part of it is at the date
of this MFA or subsequently becomes public knowledge through no fault of the
Party in question; provided, however, that in so doing such Party does not
disclose any part of Confidential Information which is not public knowledge.

 

9.5This undertaking and the obligations contained in Section 9 of this MFA shall
continue for a period of 10 years and shall survive termination of this MFA.

 

10. Force Majeure – excuse for non-performance

 

10.1“Force Majeure” means war, emergency, accident, fire, earthquake, flood,
storm, industrial strike or other impediment which the affected Party proves was
beyond its control and that it could not reasonably be expected to have taken
the impediment into account at the time of the execution of this MFA or to have
avoided or overcome it or its consequences.

 

10.2A Party affected by Force Majeure shall not be deemed to be in breach of
this MFA, or otherwise be liable to the other Party, by reason of any delay in
performance or the non-performance of any of its obligations under this MFA to
the extent that the delay or non-performance is due to any Force Majeure of
which it has notified the other Party in accordance with Section 10.3 of this
MFA. The time for performance of that obligation shall be extended accordingly,
subject to Section 10.4 of this MFA.

 



13

 

 

 

10.3If any Force Majeure occurs in relation to either Party which affects or is
likely to affect the performance of any of its obligations under this MFA, it
shall notify the other Party within a reasonable time as to the nature and
extent of the circumstances in question and their effect on its ability to
perform.

 

10.4If the performance by either Party of any of its obligations under this MFA
is prevented or delayed by Force Majeure for a continuous period in excess of
three (3) months, the other Party shall be entitled to terminate this MFA by
giving written notice to the Party affected by the Force Majeure. However all
reasonable costs committed by Manufacturer arising from a Purchase Order
received will be reimbursed by Client.

 

 

11. Change of circumstances; Hardship

 

11.1Where the performance of this MFA becomes more onerous than reasonably
anticipated at the time of execution of this MFA for one of the Parties, that
Party is nevertheless bound to perform its obligations subject to the following
provisions.

 

11.2If, during the term of this MFA, events occur that have not been
contemplated by the Parties and which render the MFA fundamentally unfair to
that a Party, thereby placing an excessive burden on one of the Parties in the
performance of its contractual obligations (“Hardship”), that Party shall be
entitled to request revision of this MFA provided that:

 

  11.2.1 The events could not reasonably have been taken into account by the
affected Party at the time of execution of this MFA;

 

  11.2.2 The events are beyond the control of the affected Party; and

 

  11.2.3 The risk of the events is not one which, according to this MFA, the
Party affected should be required to bear (an increase in the cost of
performance for a Party shall not constitute a hardship hereunder).

 

11.3Each Party shall in good faith consider any proposed revision seriously put
forward by the other Party in the interests of the relationship between the
Parties.

 

12. No Partnership or Agency

 

Nothing in this MFA shall: (i) be deemed to constitute a partnership in law
between the Parties; (ii) make either Party the agent of the other for any
purpose; or (iii) entitle either Party to commit or bind the other Party in any
manner.

 

13. Assignment and Subcontracting

 



13.1Subject to Section 1.2, this MFA is personal to the Parties, and neither
Party shall, without the prior written approval of the other:

 

13.1.1Assign, mortgage, charge or otherwise transfer or deal in, or create any
trust over, any of its rights; or

 



14

 

 

 

13.1.2Subcontract, except by Manufacturer to its sub-contractors or otherwise
delegate the whole or any part of its rights or obligations under this MFA to
another person; provided, however: a Party may, without the permission of the
other Party, assign this MFA to: (i) its Affiliates; (ii) any purchaser of all
or substantially all of its assets; or (iii) any successor corporation resulting
from any merger or consolidation of such Party with or into such corporations.

 

14. Notices

 

14.1Any notice under this MFA shall be in writing (which may include e-mail) and
may be served by leaving it or sending it to the address of the other party as
specified in Section 14.2 of this MFA, in a manner that ensures receipt of the
notice can be proved.

 

14.2For purposes of Section 14.1 of this MFA, notification details are the
registered addresses as set forth at the beginning of this MFA, unless other
details have been duly notified in accordance with Section 14 of this MFA.

 

15. Entire Agreement

 

15.1This MFA and the Asset Purchase Agreement constitute the entire agreement
between the Parties with regard to the subject matter hereof. Neither Party has
entered into this MFA in reliance upon any representation, warranty or
undertaking of the other Party that is not expressly set out or referred to in
this MFA or the Asset Purchase Agreement. This shall not preclude any liability
for fraudulent misrepresentation. In the event of a conflict between the Asset
Purchase Agreement and this MFA, the terms of this MFA shall control and shall
supersede any previous agreement or understanding relating to its subject
matter; however, it is the intent of the parties that the Asset Purchase
Agreement and the MFA be read and interpreted together, giving meaning to all
terms and conditions wherever and whenever possible.

 

15.2This MFA may not be varied except by a signed written agreement between the
Parties. If any provision of this MFA is held by any court or other competent
authority to be invalid or unenforceable in whole or in part, this MFA shall
continue to be valid as to its other provisions and the remainder of the
affected provision, unless it can be concluded from the circumstances that, in
the absence of the provision found to be null and void, the Parties would not
have executed this MFA. The Parties shall use all reasonable efforts to replace
all provisions found to be null and void by provisions that are valid under the
applicable law and come closest to their original intention.

 

16. Dispute resolution

 

Any dispute arising under this MFA which cannot be resolved by consultation,
negotiation and mediation between the Parties shall within ninety (90) days of
commencement of discussions related to the dispute, shall be referred to and
finally resolved by arbitration in London, England in accordance with the
Arbitration Rules of the London International Arbitration Centre for which rules
are deemed to be incorporated by reference into Section 16 of this MFA. The
language of the arbitration shall be English. Any such arbitration award shall
be final and binding upon the Parties and judgment on such award may be entered
into any court or tribunal having jurisdiction thereof.

 

 



15

 

 

17. Applicable Law

 

The validity and interpretation of this MFA and the legal relations of the
Parties to it shall be governed by the laws of Singapore. The United Nations
Convention on Contracts for the International Sale of Goods (Vienna Sales
Convention of 1980−CISG) is specifically not applicable to this MFA.

 

18. Miscellaneous

 

18.1Binding Effect. This MFA is binding upon and inures to the benefit of a
Party’s legal representatives, successors and permitted assigns.

 

18.2Counterparts. This MFA may be executed in two or more counterparts, each of
which will be deemed an original and all of which shall constitute together the
same document.

 

18.3Amendment. This MFA may be amended only by a written agreement between the
Parties.

 

18.4Waiver. A Party’s compliance with the terms of this MFA may only be waived
by written notice from the other Party. Unless stated otherwise, a waiver will
not be deemed an ongoing waiver. The delay or failure of a Party to require
performance of a term of this MFA will not prevent the Party from enforcing the
same term later.

 

18.5Third Party Beneficiaries. It is the intention of the Parties that no third
party will have, and no third party has, any rights under this MFA.

 

SIGNED by )   )   ) for and on behalf of the ) Dr. Brian Salmons
        Manufacturer ) CEO, Austrianova Singapore Pte. Ltd.   )   )   )   ) in
the presence of:- )   )             SIGNED by )   )   ) for and on behalf of the
Client ) Kenneth L. Waggoner   ) Chief Executive Officer and President of
Nuvilex, Inc.   )   )   )   ) in the presence of:- )   )



 

 

 

 

16

 



 

 



Appendix A: Specifications for Encapsulated 22P1G Cells

 



Parameter Method Specification Limits Visual appearance EP Clear, coloured £ BG4
Number of Capsules per vial Manual Scanner 300 ± 20 % Viability AlamarBlue Assay
³ 20000 cell equivalents (corresponds to metabolism activity of 20000 not
encapsulated HEK 22PIG cells) Enzymatic activity Resorufin Assay Activity
detectable Sterility Membrane Filtration (EP 2.6.1) sterile Purity testing -
mycoplasma Fluorescence method not detected Purity testing - mycoplasma
Co-Culture, PCR not detected Endotoxins LAL test £ 10 EY / mL pH of supernatant
EP 7.5 ± 0.5 Freezing rate MFGVII-PA-12-103 -0.3 to -1.00 C/min Osmolality of
supernatant QC-PA-10-049/03 Report only DMSO assay of supernatant
QC-PA-10-049/Annex01/01 9-11 %



 

 

 



17

 

 

 



Exhibit A: Clinical Forecast

 

Study Information Accrual Metrics Subject Accrual Performance

 

P                   A



Study No.: Total No. Sites: Study Short Name: Total No. Subjects: Registration
No.: Monthly Subject Accrual: Test Article:   Study Type:   Study Status:
Planned  

 

 

 

 

Study Milestones Timeline

 

 

 



18

